UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6512


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ANTONIO MCNEELY,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Catherine C. Blake, Chief District Judge. (1:11-cr-00114-CCB-21)


Submitted: August 24, 2017                                        Decided: August 29, 2017


Before GREGORY, Chief Judge, and SHEDD and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio McNeely, Appellant Pro Se. Benjamin M. Block, OFFICE OF THE UNITED
STATES ATTORNEY, Debra Lynn Dwyer, Assistant United States Attorney, Michael
Clayton Hanlon, Assistant United States Attorney, Christopher M. Mason, Special
Assistant United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Antonio McNeely appeals the district court’s order granting reconsideration of the

court’s prior order denying McNeely’s 18 U.S.C. § 3582(c)(2) (2012) motion and

reducing McNeely’s sentence pursuant to Amendment 782 to the U.S. Sentencing

Guidelines Manual. *    We have reviewed the record and find no reversible error.

Accordingly, we affirm the district court’s order.      See United States v. McNeely,

No. 1:11-cr-00114-CCB-21 (D. Md. Mar. 23, 2017). We deny McNeely’s motion for the

appointment of counsel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                             AFFIRMED




      *
        Although the district court ultimately granted McNeely’s § 3582(c)(2) motion,
the reduction granted by the court did not reduce McNeely’s sentence to the full extent he
requested.


                                            2